Title: From George Washington to Jeremiah Olney, 9 April 1782
From: Washington, George
To: Olney, Jeremiah


                        Sir

                            Head Quarters Newburgh 9th April 1782
                        
                        Your two Letters of the 26th Feby & 19th ulto have been received.
                        I am so well persuaded of your Care & Attention to the Business committed to your Charge—that no
                            arguments are needfull to press your utmost Diligence.
                        The Recruits as they are forwarded, may be directed the nearest Rout to peekskill—where on their arrival,
                            they will report themselves & receive further Orders.
                        The Time of your comg on to Camp dependg on Your Success in Recruitg—& other Circumstances not as yet
                            decided—you will be duly noticed of the period at which you are to join your Regiment. I am &ca.

                    